

116 HRES 555 IH: Expressing the sense of the House of Representatives regarding the relationships between firearm violence, misogyny, and violence against women and reaffirming the importance of preventing individuals with a history of violence against women from accessing a firearm.
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 555IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Ms. Speier (for herself, Mrs. Dingell, Ms. Moore, Ms. Pressley, Ms. Escobar, Mr. Quigley, Ms. Meng, Ms. Haaland, Mrs. Torres of California, Mr. Foster, Mrs. Lawrence, Mr. Khanna, Ms. Norton, Mr. Espaillat, Ms. Dean, Ms. Roybal-Allard, Mr. Grijalva, Mr. Tonko, Mr. Blumenauer, Mr. Beyer, Ms. Lofgren, Ms. Castor of Florida, Ms. Hill of California, Mrs. Watson Coleman, Ms. Stevens, Mr. Kennedy, Mr. McGovern, Mr. García of Illinois, Mr. Green of Texas, Ms. Brownley of California, Mr. Smith of Washington, Ms. Porter, Ms. Garcia of Texas, Ms. Schakowsky, Mr. Brown of Maryland, Ms. Tlaib, Mr. Lewis, Ms. Judy Chu of California, Mr. Cicilline, and Ms. Wexton) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce, Financial Services, Ways and Means, Education and Labor, Natural Resources, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives regarding the relationships between firearm
			 violence, misogyny, and violence against women and reaffirming the
			 importance of preventing individuals with a history of violence against
			 women from accessing a firearm.
	
 Whereas nearly one in four women have experienced some form of intimate partner violence, including sexual violence, physical violence, or stalking, and one in three women have experienced sexual violence during their lifetime, according to the National Intimate Partner and Sexual Violence Survey (NISVS) for 2015;
 Whereas the majority of intimate partner homicides follow previous incidents of physical violence against the victim;
 Whereas an estimated three-quarters of all intimate partner homicide victims had been stalked by their partners prior to the homicide, according to a 1999 study published in Homicide Studies;
 Whereas approximately 4,500,000 women alive today in the United States have been threatened by an intimate partner with a firearm and almost 1,000,000 women report being shot or shot at by an intimate partner, according to a 2016 study published in Trauma, Violence, and Abuse;
 Whereas nearly half of all female homicide victims between 2003 and 2014 were killed by intimate partners, according to a 2017 study published in the Journal of the American Medical Association;
 Whereas a study of family and intimate assaults in Atlanta, Georgia, published in the Journal of the American Medical Association in 1992 found that an incident of family or intimate violence is 12 times more likely to result in a fatality if it involves a firearm;
 Whereas an abuser’s access to a firearm increases the likelihood that a woman will be killed by 400 percent, according a 2003 study published in the American Journal of Public Health;
 Whereas the presence of a firearm in the home increases the risk of female homicide by 300 percent and the risk of female suicide by 500 percent, according to a 1997 study published in the Archives of Internal Medicine;
 Whereas data on homicide trends in the United States from 1990 to 2005 reveal that firearms were used in more than two-thirds of homicides of a current or former spouse;
 Whereas an estimated three-quarters of intimate partner homicides in which there were multiple victims involve a firearm;
 Whereas a 2019 comparison of violent death rates among high-income countries indicates that women in the United States are 21 times more likely to be killed with a firearm than women in other high-income countries;
 Whereas 91.6 percent of all women killed by firearms in high-income countries in 2015 were killed in the United States;
 Whereas an analysis of active shooter incidents between 2000 and 2018 by the Federal Bureau of Investigation found that 241 out of 250 incidents involved a male shooter;
 Whereas an analysis of mass shootings by Everytown for Gun Safety indicates that in 54 percent of mass shootings in the United States between 2009 and 2017 in which four or more people were killed, the shooter killed a former or current intimate partner or family member;
 Whereas, on August 4, 2019, nine people, including the gunman’s sister, were killed and 27 people were wounded when a shooter with a history of aggression against women, including an incident in which he was suspended from high school for possessing a list of female classmates he targeted for sexual violence, opened fire in Dayton, Ohio;
 Whereas, on November 5, 2017, 25 people were killed, including a pregnant woman, and 20 people were wounded in Sutherland Springs, Texas, by a shooter with an established history of domestic violence, including a prior conviction for domestic violence against his wife and stepson and a separate investigation into a rape complaint;
 Whereas, on December 6, 2016, a mother and her three children were shot and killed by a former dating partner who had been convicted of stalking a former girlfriend and arrested for battery against a household member, but continued to have access to firearms because of the boyfriend loophole wherein he was not married to the women he abused;
 Whereas, on June 12, 2016, 49 people were killed and 53 people were wounded when a shooter who was physically abusive toward his wife, including by allegedly beating her while she was pregnant, opened fire in the Pulse nightclub in Orlando, Florida;
 Whereas, on February 25, 2016, a gunman shot and killed three people and injured 14 people in Newton and Hesston, Kansas, after being served with a temporary protective order related to an abusive relationship;
 Whereas, on May 23, 2014, six people were killed and 14 people were wounded by being stabbed, shot, or struck by the vehicle of a self-identified member of the involuntary celibate, or incel, group of men who blame women for their sexual frustrations and advocate for violence against them, with the shooter uploading a video and publishing a manifesto detailing his hatred toward women in Isla Vista, California, near the University of California, Santa Barbara;
 Whereas, on December 14, 2012, 26 students and teachers were killed in a mass shooting at Sandy Hook Elementary School after a shooter who previously threatened the life of his mother shot and killed her at home;
 Whereas 11 percent of background check denials are attributed to a misdemeanor of domestic violence or a protective or restraining order according to the Bureau of Justice Statistics’ most recent report on Background Checks for Firearm Transfers;
 Whereas the so-called Charleston Loophole, which allows a licensed firearms dealer to sell a firearm to a person after three business days even if the background check is not complete, has allowed nearly 2,000 domestic abusers to acquire firearms over the past two years;
 Whereas, on February 27, 2019, the House of Representatives passed H.R. 8, the Bipartisan Background Checks Act of 2019, to require a background check for firearm transfers between unlicensed parties, with limited exceptions;
 Whereas, on February 28, 2019, the House of Representatives passed H.R. 1112, the Enhanced Background Checks Act of 2019, to lengthen the period of time that must pass before a firearm transfer can occur without a completed background check;
 Whereas a 2017 analysis of State firearm restrictions for perpetrators of domestic violence found that firearm prohibition laws that apply to dating partners are associated with a 16-percent reduction in intimate partner homicide;
 Whereas, on April 4, 2019, the House of Representatives passed H.R. 1585, the Violence Against Women Reauthorization Act of 2019, to expand existing prohibitions on firearm access for domestic abusers to those convicted of dating violence or misdemeanor stalking, and those subject to ex parte protective orders; and
 Whereas the Senate has not held a vote on H.R. 8, H.R. 1112, or H.R. 1585: Now, therefore, be it  That the House of Representatives—
 (1)affirms that reducing access to a firearm for individuals with a history of violence against women, including stalking and threats of violence, is critical to reducing the fatality of intimate partner violence in the United States;
 (2)acknowledges that current law falls short in protecting women who are victims of intimate partner violence from unnecessary risk of firearm violence because an abuser can exploit legal loopholes to access a firearm;
 (3)recognizes that perpetrators of firearm violence often have a history of violence against women and that a successful firearm violence prevention strategy must meaningfully address this connection;
 (4)acknowledges the need for legislation to better prevent individuals with a history of violence against women from purchasing or possessing a firearm;
 (5)supports further research into the relationships among misogyny, violence against women, and firearm violence; and
 (6)calls on the Senate to immediately consider H.R. 8, the Bipartisan Background Checks Act of 2019, H.R. 1112, the Enhanced Background Checks Act of 2019, and H.R. 1585, the Violence Against Women Reauthorization Act of 2019.
			